Citation Nr: 1502826	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for left-sided abdominal rectus muscle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran's wife accompanied the Veteran, but did not  provide testimony.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDING OF FACT

The Veteran's left side abdominal muscle strain has been manifested by painful movement. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for left-sided abdominal rectus muscle strain, and no higher, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.56, 4.59, 4.73, Diagnostic Code 5319 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's service-connected left side abdominal muscle strain  has been rated as noncompensable by the RO under the provisions of Diagnostic Code 5319, which affects muscle group XIX. 38 C.F.R. § 4.73, Diagnostic Code 5319.  Muscle group XIX consists of muscles of the abdominal wall, including the rectus abdominis, which control support and compression of the abdominal wall and lower thorax, flexion and lateral motion of the spine, and synergists in strong downward movements of the arm in muscle group I.  At the July 2014 hearing, the Veteran asserted that he would be satisfied with a compensable 10 percent rating. Accordingly, the Board focused this decision on whether a 10 percent rating is warranted. 

Under Diagnostic Code 5319, a noncompensable rating is assigned for slight disability.  A 10 percent rating, as desired by the Veteran, is assigned for moderate disability.  A moderate disability of the muscles is defined as a through and through or deep penetrating wound of short track by single bullet or small shell, or shrapnel fragment, without explosive effects of high velocity missile, residuals of debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2)(i).   The nature of the Veteran's muscle injury would not entitle him to a compensable rating under this standard under these criteria since the injury was not caused by a wound of the type contemplated by the schedular criteria.    

In addition to applying schedular criteria, VA may grant a higher rating for musculoskeletal disabilities in  cases which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran has had consistent complaints of painful and limited motion since the torn abdominal muscle in service, as noted on the December 2009 VA examination report.  The Veteran has consistently reported abdominal pain, cramping, and residual tenderness when performing activities such as twisting, turning and/or sudden movements involving his abdomen.  The Veteran also has limited motion in his abdomen and the lumbar spine as a result of this pain.  Based on the Veteran's continued complaints of pain, and noted functional loss, the Board, resolving reasonable doubt in the Veteran's favor, finds the Veteran entitled to an increased rating of 10 percent.   See 38 C.F.R. §§ 4.59; DeLuca v. Brown, 8 Vet. App. 202, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990.  

Since the full benefit on appeal has been granted, a discussion of VA's duties to notify and assist is moot.  


ORDER

A compensable rating of 10 percent, and no higher, for left-sided abdominal rectus muscle strain is granted, subject to the rules and regulations governing payment of monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


